

	

		II

		109th CONGRESS

		1st Session

		S. 1300

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 23, 2005

			Mr. Santorum (for

			 himself and Mr. Cornyn) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To amend the Agricultural Marketing Act of

		  1946 to establish a voluntary program for the provision of country of origin

		  information with respect to certain agricultural products, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Food Promotion Act of

			 2005.

		2.Replacement of

			 mandatory country of origin labeling with voluntary program of country of

			 origin labelingSubtitle D of

			 the Agricultural Marketing Act of 1946 (7 U.S.C. 1638–1638d) is amended to read

			 as follows:

			

				DVoluntary Country of Origin Labeling

					281.Voluntary program of

				country of origin labeling for certain meat products

						(a)DefinitionsIn this section:

							(1)BeefThe term beef means meat

				produced from cattle (including veal).

							(2)Covered meat

				productThe term

				covered meat product means ground beef, ground pork, and ground

				lamb, and fresh muscle cuts of beef, pork and lamb.

							(3)LambThe term lamb means meat

				produced from sheep.

							(4)PorkThe term pork means meat

				produced from swine.

							(b)Country of

				origin labelingThe Secretary

				of Agriculture (referred to in this subtitle as the Secretary)

				shall establish a voluntary program of country of origin labeling for covered

				meat products.

						(c)LabelIn the program established under subsection

				(b), the Secretary shall—

							(1)create a label to be used to designate the

				country of origin of covered meat products; and

							(2)require persons participating in the

				program to use the label created under paragraph (1), or such other label as

				the Secretary determines appropriate, to designate the country of origin of

				covered meat products.

							(d)Limitation on

				use of United States country of origin labelA person participating in the program

				established under subsection (b) may not designate a covered meat product as

				having a United States country of origin unless the covered meat product is

				derived exclusively from—

							(1)an animal born, raised, and slaughtered in

				the United States; or

							(2)an animal born and raised in Alaska or

				Hawaii, transported for a period not to exceed 60 days outside of those States,

				and slaughtered in the United States.

							282.Voluntary program of

				country of origin labeling for fish products

						(a)DefinitionsIn this section:

							(1)Covered

				fishThe term covered

				fishmeans—

								(A)wild fish;

								(B)wild shellfish;

								(C)farm-raised fish;

								(D)farm-raised shellfish; and

								(E)products of fish described in subparagraphs

				(A) throught (D).

								(2)Farm-raised

				fishThe term

				farm-raised fish—

								(A)means all fish that are not wild fish;

				and

								(B)includes net-pen, aquacultural, and other

				farm-raised fish.

								(3)Farm-raised

				shellfishThe term

				farm-raised shellfish means—

								(A)all shellfish that are not wild shellfish;

				and

								(B)includes net-pen, aquacultural, and other

				farm-raised fish.

								(4)Wild

				fishThe term wild

				fish means naturally-born or hatchery-raised fish harvested in the

				wild.

							(5)Wild

				shellfishThe term wild

				shellfish means naturally-born or hatchery-raised shellfish harvested in

				the wild.

							(b)Country of

				origin labelingThe Secretary

				shall establish a voluntary program of country of origin labeling for covered

				fish.

						(c)LabelIn the program established under subsection

				(b), the Secretary shall—

							(1)create a label to be used to designate the

				country of origin of covered fish; and

							(2)require persons participating in the

				program to use the label created under paragraph (1), or such other label as

				the Secretary determines appropriate, to designate the country of origin of

				covered fish.

							(d)Limitation on

				use of United States country of origin labelA person participating in the program

				established under subsection (b) may not designate covered fish as having a

				United States country of origin unless—

							(1)in the case of wild fish or wild shellfish

				(or a product thereof), the wild fish or wild shellfish is—

								(A)harvested in the waters of the United

				States or by a United States vessel on the high seas; and

								(B)processed in the United States or aboard a

				United States vessel on the high seas; or

								(2)in the case of farm-raised fish or

				farm-raised shellfish (or a product thereof), the farm-raised fish or

				farm-raised shellfish is raised and harvested in the United States.

							283.Voluntary program of

				country of origin labeling for perishable agricultural commodities

						(a)Definition of

				perishable agricultural commodityIn this section, the term perishable

				agricultural commodity—

							(1)means fresh fruits and vegetables of every

				kind and character, except frozen fruits and vegetables; and

							(2)includes cherries packed in brine, as

				defined by the Secretary in accordance with trade usages.

							(b)Country of

				origin labelingThe Secretary

				shall establish a voluntary program of country of origin labeling for

				perishable agricultural commodities.

						(c)LabelIn the program established under subsection

				(b), the Secretary shall—

							(1)create a label to be used to designate the

				country of origin of perishable agricultural commodities; and

							(2)require persons participating in the

				program to use the label created under paragraph (1), or such other label as

				the Secretary determines appropriate, to designate the country of origin of

				perishable agricultural commodities.

							(d)Limitation on

				use of United States country of origin labelA person participating in the program

				established under subsection (b) may not designate a perishable agricultural

				commodity as having a United States country of origin unless the perishable

				agricultural commodity is exclusively grown in the United States.

						(e)Survey of

				country of origin labeling; purpose

							(1)Definition of

				labelIn this subsection, the

				term label means a method to provide information to consumers by

				means of a stamp, mark, placard, or other clear and visible sign (including

				printed packaging, cello wraps, twist ties, brand tags, bands, stickers, or

				other identifiers) affixed to or placed directly on a perishable agricultural

				commodity or on the display, holding unit, or bin containing the commodity at

				the final point of sale.

							(2)Survey

				required; intervalsSubject

				to subsection (f)(2)(C), during the 1 year beginning on the date of the

				enactment of the Food Promotion Act of 2005, and every 2 years thereafter, the

				Secretary shall conduct, using existing resources, a national survey—

								(A)to estimate the types and quantities of

				perishable agricultural commodities sold in the United States that are labeled

				with respect to country of origin;

								(B)to measure the extent of the voluntary

				efforts of the perishable agricultural commodity industry to provide country of

				origin information to consumers, including the overall percentage of perishable

				agricultural commodities that bear labels with country of origin

				information;

								(C)to determine methods by which country of

				origin information is provided with regard to perishable agricultural

				commodities sold in the United States;

								(D)to estimate the types and quantities of

				perishable agricultural commodities sold in the United States that are labeled,

				but for which no country of origin information is provided;

								(E)to estimate the types and quantities of

				perishable agricultural commodities sold in the United States that are not

				labeled;

								(F)to estimate the extent of participation in

				the voluntary program established under subsection (b); and

								(G)to determine whether consumers can

				reasonably ascertain the country of origin of a substantial majority of

				perishable agricultural commodities for sale.

								(3)Location of

				surveyThe survey may be

				conducted at retail stores and other locations selected by the

				Secretary.

							(4)Special

				considerationsFor the

				purposes of conducting the survey, the Secretary shall consider—

								(A)bulk displays containing covered perishable

				agricultural commodities from more than 1 country to be labeled with country of

				origin information if a majority of the perishable agricultural commodities in

				the bulk display bear country of origin labels; and

								(B)label information regarding a State,

				region, or locality of the United States as information sufficient to identify

				the United States as the country of origin.

								(f)Use and

				availability of survey results

							(1)Report to

				congressThe Secretary shall

				submit to the Committee on Agriculture of the House of Representatives and the

				Committee on Agriculture, Nutrition, and Forestry of the Senate a report

				describing the results of each survey conducted under subsection (e).

							(2)Subsequent

				surveys

								(A)Determination

				of consumer awarenessIn each

				survey other than the first survey conducted under subsection (e), if the

				Secretary determines that consumers cannot reasonably ascertain the country of

				origin of a substantial majority of perishable agricultural commodities, the

				Secretary shall include in the report submitted under paragraph (1) with

				respect to that survey—

									(i)specific action steps that would provide

				the perishable agricultural commodity distribution chain with incentives to

				increase country of origin labeling levels; and

									(ii)proposed guidelines that would increase the

				use of country of origin identification labels.

									(B)Effect of

				failure to ascertain country of originIf the Secretary determines that consumers

				cannot reasonably ascertain the country of origin of a substantial majority of

				perishable agricultural commodities in 2 consecutive surveys conducted under

				subsection (e), the Secretary shall include in the report submitted under

				paragraph (1) with respect to the second of the 2 surveys such recommendations

				as the Secretary determines appropriate regarding ways to increase labeling to

				achieve that goal.

								(C)Effect of

				ability to ascertain country of originIf the Secretary makes the determination

				that consumers can reasonably ascertain the country of origin of a substantial

				majority of perishable agricultural commodities in 2 consecutive surveys

				conducted under subsection (e), the Secretary shall no longer be required to

				conduct surveys under that subsection.

								(3)Public

				availabilityThe Secretary

				shall make the results of each survey conducted under subsection (e) available

				to the perishable agricultural commodity industry and the public.

							284.VerificationThe Secretary may require participants in a

				program of country of origin labeling under section 281, 282, or 283 to

				maintain a verifiable recordkeeping audit trail that will permit the Secretary

				to verify compliance with the program.

					285.Enforcement

						(a)Civil

				penalty

							(1)AssessmentThe Secretary may assess a civil penalty

				against a participant in a program of country of origin labeling under section

				281, 282, or 283 that purposely or knowingly violates the terms of the

				program.

							(2)Amount of

				penaltyThe amount of a civil

				penalty assessed under paragraph (1) may not exceed $10,000 for each

				violation.

							(3)Continuing

				violationEach day during

				which a violation continues shall be considered to be a separate

				violation.

							(b)Notice and

				hearingThe Secretary may not

				assess a penalty under subsection (a) against a person unless the person is

				given notice and an opportunity for a hearing in accordance with section 554 of

				title 5, United States Code, with respect to the violation for which the person

				is being assessed.

						286.RegulationsNot later than 180 days after the date of

				the enactment of the Food Promotion Act of 2005, the Secretary shall promulgate

				regulations to carry out this

				subtitle.

					.

		

